77810: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-25297: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77810


Short Caption:ESTATE OF MARY CURTIS VS. S. LAS VEGAS MED. INV'RS, LLCCourt:Supreme Court


Related Case(s):79116, 79396


Lower Court Case(s):Clark Co. - Eighth Judicial District - A750520Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:01/07/2019 / Kunin, IsraelSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEstate of Mary CurtisMelanie L. Bossie
							(Bossie, Reilly & Oh, P.C.)
						Michael D. Davidson
							(Saltzman Mugan Dushoff)
						Bennie Lazzara, Jr.
							(Wilkes & McHugh, P.A./Tampa)
						


AppellantLaura LatrentaMelanie L. Bossie
							(Bossie, Reilly & Oh, P.C.)
						Michael D. Davidson
							(Saltzman Mugan Dushoff)
						Bennie Lazzara, Jr.
							(Wilkes & McHugh, P.A./Tampa)
						


RespondentCarl WagnerJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentLife Care Centers of America, Inc.Joel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentSouth Las Vegas Investors Limited PartnershipJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						


RespondentSouth Las Vegas Medical Investors, LLCJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						S. Brent Vogel
							(Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


01/04/2019Filing FeeFiling Fee Paid. $250.00 from Kolesar & Leatham.  Check no. 5337. (SC)


01/04/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-00614




01/04/2019Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)19-00616




01/07/2019Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Israel Kunin. (SC).19-00879




01/24/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for April 2, 2019, at 9:30 am. (SC).19-03840




01/24/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-03869




04/03/2019Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC).19-14483




04/04/2019Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix.  (SC)19-14712




04/18/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 10/31/18. To Court Reporter: Cynthia L. Georgilas. (SC)19-17171




05/22/2019TranscriptFiled Notice from Court Reporter. Cynthia Georgilas stating that the requested transcripts were delivered.  Dates of transcripts: 10/31/18. (SC)19-22464




07/05/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  July 178, 2019.  (SC)19-28667




07/16/2019BriefFiled Appellants' Opening Brief and Appendix (REJECTED PER NOTICE ISSUED ON 07/17/19). (SC)


07/17/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Opening Brief and Appendix due: 5 days. (SC)19-30208




07/17/2019BriefFiled Appellants' Opening Brief. (SC)19-30233




07/17/2019AppendixFiled Appellants' Appendix - Volume I. (SC)19-30236




07/17/2019AppendixFiled Appellants' Appendix - Volume II. (SC)19-30239




08/15/2019Notice/IncomingFiled Notice of Appearance (Daniel Polsenberg, Joel Henriod and Abraham Smith as counsel for the Respondents). (SC).19-34341




08/15/2019MotionFiled Stipulation for Extenion to File Answering Brief. (SC).19-34343




08/15/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondents' Answering Brief due: September 16, 2019. (SC).19-34395




09/16/2019MotionFiled Respondents' Motion for Extension of Time to File Answering Brief. (SC)19-38688




09/25/2019MotionFiled Appellants' Notice of Non-Opposition to Respondents' Motion for Extension of Time to File Answering Brief. (SC)19-39910




10/10/2019Order/ProceduralFiled Order Granting Motion. Respondents' Answering Brief due: October 16, 2019. (SC).19-41968




10/16/2019BriefFiled Respondents' Answering Brief. (SC)19-42981




11/15/2019BriefFiled Appellants' Reply Brief. (SC)19-47022




11/15/2019AppendixFiled Appellants' Supplemental Appendix - Volume I (SA313-323). (SC)19-47023




11/18/2019Case Status UpdateBriefing Completed/To Screening. (SC)


03/25/2020Notice/IncomingFiled Notice of Change of Firm Affiliation and Mailing Address (Michael Davidson). (SC).20-11457




04/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-15629




07/09/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded." Before: Gibbons/Stiglich/Silver. Author: Silver, J. Majority: Silver/Gibbons/Stiglich. 136 Nev. Adv. Opn. No. 39. SNP20-MG/LS/AS (SC)20-25297




08/03/2020RemittiturIssued Remittitur. (SC)20-28229




08/03/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on August 4, 2020. (SC)20-28229





Combined Case View